     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 1 of 12



                   RUnited States District Court
                     District of Massachusetts

                                    )
Woods Hole Oceanographic            )
Institution,                        )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     17-12301-NMG
ATS Specialized, Inc., et al.,      )
                                    )
          Defendants.               )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from the substantial damage done to an

experimental, deep sea submarine which was damaged by fire

during its prospective transport between Woods Hole,

Massachusetts and Australia.     Plaintiff Woods Hole Oceanographic

Institution (“WHOI” or “plaintiff”), the owner of the submarine,

brings suit sounding in contract and tort against multiple

defendants allegedly involved in the transportation of the

submarine.

     Pending before this Court are, inter alia, the motions by

Service Tire Truck Center (“STTC”) for summary judgment and to

strike WHOI’s untimely opposition to that motion.        For the

reasons that follow, STTC’s motion to strike will be denied but

its motion for summary judgment will be allowed.

                                 - 1 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 2 of 12



I.   Background

     Although the facts of this case have been broadly recited

in prior Memoranda of this Court and Reports and Recommendations

of Magistrate Judge Jennifer C. Boal, see, e.g., Docket Nos. 91,

238, 239 & 420, relevant here is the following:

     In or before 2015, WHOI and the Australian National

Maritime Museum (“the Museum”) executed an agreement whereby

WHOI was to loan its submarine to the Museum for two years.

According to WHOI, the agreement provided that the Museum was

responsible for, inter alia, arranging the transportation of the

vessel and insuring it during such transportation.         The Museum

contends that it retained Ridgeway International Australia

Limited (“Ridgeway Australia”) to organize that transportation

and Ridgeway Australia subsequently retained Ridgeway

International USA, Inc. (“Ridgeway USA”) to coordinate and

oversee it.   Ridgeway USA, in-turn, hired ATS Specialized

(“ATS”) to transport the submarine to Baltimore, Maryland via a

tractor-trailer (“the Truck”).

     Prior to the transport, the Truck was inspected and

serviced by TravelCenters of America (“TCA”).        WHOI alleges that

TCA certified that the vehicle was safe and appropriate for

transporting cargo.    Thereafter, ATS took possession of the

submarine, loaded it onto the Truck and began the trip to

Baltimore.

                                 - 2 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 3 of 12



     Approximately one hour into the trip, the Truck experienced

a single tire blow-out in its front axle.       STTC was called to

service the flat tire and sent one of its tire technicians to do

the job.   When the tire technician arrived at the Truck, he

removed the front left tires, cleaned and inspected the exterior

of the front-axle brake drum for clogs and cracks per usual and

affixed the replacement tire.     He testified at his deposition

that he did not inspect the interior of any brake systems

because “that’s a mechanical job”.       WHOI alleges that the tire

technician thereafter “certified and declared that the Truck was

appropriate for transport of the Submersible” and provided an

invoice with the handwritten notation: “cleaned, inspected,

oiled, torqued”.

     The Truck was then parked overnight at a TCA facility in

Rhode Island.   Just after it departed the next day, however, the

left rear wheel well of the Truck caught fire.        The fire spread

to the submarine and caused significant damage to it.

       A. Procedural History

     In November, 2017, WHOI brought this action against the

Museum, Ridgeway USA, TCA, STTC and other defendants alleging,

inter alia, breach of contract, breach of bailment obligations,

negligence and liability under the Carmack Amendment, 49 U.S.C.

§ 14706.   With respect to STTC, WHOI asserts a single count for




                                 - 3 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 4 of 12



negligence, contending that STTC had a duty to inspect, service

and repair the Truck which duty it breached by

     implicitly or explicitly certify[ying] and declar[ing] that
     the Truck was safe and appropriate for the transport of
     cargo [when it was not].

That conduct, according to WHOI, proximately caused the fire

and, thus, the damage to the submarine.

     Multiple answers, counter-claims, cross-claims and third-

party claims have also been filed in this case.        In general, all

responding parties deny liability for the damage and posit

numerous affirmative defenses.     Several motions to dismiss have

been filed and, for the most part, denied.       Relevant here, in

April, 2019, the Museum filed its first amended answer to the

complaint.   It also cross-claimed and counter-claimed seeking,

inter alia, indemnity and contribution against WHOI and all co-

defendants, including the STTC.

     On July 22, 2020, WHOI produced a written expert report

from SEA Investigations which disclosed the opinions of two

experts: its liability, cause and origin expert, Aaron

Redsicker, and its trucking and mechanic expert, Ashley Dunn.

They are of the collective opinion that the fire originated at

the rear of the Truck and attribute the cause of the fire to an

air leak in the left rear-axle brake chamber.        The experts are

unsure when the condition causing the fire arose but they

conclude that the front-axle brake system, the outside of which

                                 - 4 -
        Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 5 of 12



STTC’s tire technician cursorily inspected and cleaned,

functions separately from the rear axle system and, therefore,

“can be ruled out as the source of the [fire]”.

II.   Motion to Strike

      Defendant STTC moves to strike as untimely WHOI’s

memorandum in opposition to its motion for summary judgment.

The extended deadline for the filing of that opposition was

September 24, 2020, and WHOI failed to meet that deadline

without explanation.

      Although the Court agrees that WHOI’s opposition was

inexcusably late, it finds that the delay did not prejudice

STTC.    For that reason, and because the Court will ultimately

rule in defendant’s favor on the merits, the Court will deny its

motion to strike. See Edison Bros. Stores, Inc. v. National

Development Group, Inc., No. 89-cv-0612, 1992 WL 55465, at *1

(D. Mass. Mar. 6, 1992) (denying plaintiff’s motion to strike

the late filings of defendant because “plaintiff has not been

prejudiced by these submissions”).

III. Motion for Summary Judgment

          A. Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

                                    - 5 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 6 of 12



895 F.2d 46, 50 (1st Cir. 1990)).      The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

     A fact is material if it “might affect the outcome of the

suit under the governing law . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.




                                 - 6 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 7 of 12



          B. Application

     Defendant STTC seeks summary judgment with respect to the

negligence claim brought against it by WHOI (Count XVII) and the

cross-claims for indemnification and contribution brought by the

Museum.    As grounds therefor, STTC submits that there is no

evidence in the record which demonstrates that its employee was

negligent or played any causal role with respect to the fire.

     WHOI responds by challenging STTC’s motion as premature.

It also summarily states that, with respect to a technician

hired to change a tire,

     there is sufficient evidence from which a reasonable juror
     could find that the Defendant, Service Tire Truck Center,
     Inc. (“STTC”) negligently: 1) failed to diagnose a problem
     with the Truck, 2) failed to discharge its duty to inspect,
     service, and repair the Truck; and 3) certified and
     declared that the Truck was appropriate for the transport
     of the Submersible.

               1. Timing of the Summary Judgment Motion

     A party may move for summary judgment “[a]t any time until

30 days after the close of all discovery”. Fed. R. Civ. P.

56(b).    Such a motion is appropriate “after adequate time for

discovery”, even if discovery has not yet closed. Celotex Corp.,

477 U.S. at 322; Nieves-Romero v. United States, 715 F.3d 375,

380 (1st Cir. 2013) (“[T]he fact that discovery is still open

does not bar a district court from resolving a fully briefed

summary judgment motion”).




                                 - 7 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 8 of 12



     A nonmovant can resist a summary judgment motion, however,

if it establishes that additional time for discovery is

warranted. See Rivera-Almodovar v. Instituto Socioeconomico

Comunitario, Inc., 730 F.3d 23, 28–29 (1st Cir. 2013).         To

establish that, it must show, “by affidavit or declaration that,

for specified reasons, it cannot present facts essential to

justify its opposition” at this time. Fed. R. Civ. P. 56(d).

Such a showing requires the nonmoving party to

     (i) explain[ ] his or her current inability to adduce the
     facts essential to filing an opposition, (ii) provide[ ] a
     plausible basis for believing that the sought-after facts
     can be assembled within a reasonable time, and
     (iii) indicate[ ] how those facts would influence the
     outcome of the pending summary judgment motion.

Rivera-Almodovar, 730 F.3d at 28-29 (brackets in original)

(internal citation omitted).

     Here, although STTC’s motion was brought before the close

of discovery, the Court concludes that it was not premature.

First, this case has been pending more than three years, WHOI

has produced its expert reports and fact discovery has closed.

Second, WHOI has proffered no affidavit explaining its inability

to adduce the facts necessary to oppose a motion for summary

judgment and/or how additional facts would influence the outcome

of that motion.




                                 - 8 -
     Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 9 of 12



               2. Negligence

     A plaintiff claiming negligence must establish the basic

elements of duty, breach, cause in fact and proximate cause.

Jupin v. Kask, 849 N.E.2d 829, 834–35 (Mass. 2006).         WHOI

contends that STTC’s tire technician was negligent because he

failed to discharge his duty to inspect, service and repair the

Truck and diagnose the problem which caused the fire.         STTC

retorts that the record is devoid of any evidence indicating

that its tire technician contributed to the fire in any way.           It

emphasizes that the tire technician serviced and changed a tire

on the Truck’s front axle, nowhere near the rear-axle brake

chamber which is alleged to be the cause of the fire.         According

to WHOI’s own experts, the two areas of the Truck “function

separately”.

                    i.   Causation

     Because causation is an essential element of a negligence

claim, a plaintiff cannot prevail if evidence of causation is

unavailable. See Lieberman v. Powers, 873 N.E.2d 803, 808 (Mass.

App. Ct. 2007).    Thus, although causation is typically a

question of fact for the jury, a plaintiff cannot avoid summary

judgment if it is unable to

     show that there is greater probability than not that the
     accident resulted from the defendant’s negligence.




                                 - 9 -
    Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 10 of 12



See Enrich v. Windmere Corp., 616 N.E.2d 1081, 1084 (Mass.

1993).

     When the cause of an event is not susceptible to a

determination by the jury’s “general knowledge of practical

affairs”, such as a fire, it must be supported by expert

testimony. See Enrich, 616 N.E.2d at 1084; Triangle Dress, Inc.

v. Bay State Service, Inc., 252 N.E.2d 889, 891 (Mass. 1969).

It cannot be left to mere speculation and conjecture. Enrich,

616 N.E.2d at 1084.

     Having reviewed the record, this Court cannot find that

there is any probability that the fire in the rear axle of the

Truck resulted from the alleged negligence of STTC’s tire

technician while changing a front tire.      WHOI attempts to

establish that probability by submitting a vague invoice from

STTC which states that its tire technician “cleaned, inspected,

oiled, [and] torqued” the Truck and contending that the tire

technician did not diagnose the condition which caused the fire.

This Court is underwhelmed by that proffer.

     First, the invoice does not identify which part of the

Truck was serviced by STTC or to what extent and thus cannot,

without more, raise the causal connection between the service

and the fire above mere speculation and conjecture.        Second, in

his deposition testimony, the tire technician disavows any

speculative causal connection raised by the invoice when he

                                - 10 -
    Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 11 of 12



explains that he cleaned and inspected only the front-axle brake

drum because such was necessary to put the replacement tire on

the Truck.   He also clarifies that his service did not include

any inspection of the interior components of the Truck because

“that’s a mechanical job”.

     Furthermore, there is no indication that any expert will

testify that the tire changer played any causal role with

respect to the fire or that he should have diagnosed a condition

in the Truck but failed to do so.     Rather, the record shows that

WHOI’s experts 1) are unsure when the condition causing the fire

arose or whether it was even present at the time of the tire

change and 2) attribute the fire to an air leak in the rear-axle

brake chamber, an area completely separate and distinct from

where STTC’s tire technician replaced the flat tire.        Because

WHOI has provided no credible evidence of a causal connection

between the tire change by STTC and the fire, this Court will

grant summary judgment on its negligence claim in favor of STTC.

See Jackson v. Johnson & Johnson and Janssen Pharm., Inc., 330

F. Supp. 3d 616, 626 (D. Mass. 2018) (explaining that the mere

mention of a remote possibility of a causal connection is

insufficient).

             3. Indemnification and Contribution

     Under Massachusetts law, a party is entitled to

indemnification and/or contribution only if

                                - 11 -
    Case 1:17-cv-12301-NMG Document 444 Filed 01/21/21 Page 12 of 12



     the indemnitor [and contributor] as well as the party
     seeking indemnification [and contribution are] liable to
     the plaintiff.

Araujo v. Woods Hole, Martha’s Vineyard Nantucket S.S.

Authority, 693 F.2d 1, 3 (1st Cir. 1982).

     Here, STTC contends that because it is not liable to the

plaintiff on negligence grounds, it cannot be liable to its co-

defendants for indemnification or contribution.        This Court

agrees and, therefore, will grant summary judgment for STTC on

the Museum’s cross-claims for indemnification and contribution.


                                 ORDER

     For the foregoing reasons,

     - the motion by the Service Tire Truck Center (“STTC”) to
       strike untimely summary judgment opposition of plaintiff
       (Docket No. 383) is DENIED; and

     - the motion by STTC for summary judgment (Docket No. 322)
       is ALLOWED.

So ordered.


                                    \s\ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated January 21, 2021




                                - 12 -
